AUGUSTUS N. HAND, Circuit Judge
(dissenting in part).
I cannot agree that thé barge Reno was under a charter to Bames-Ames Company made by Taylor acting'as agent. O’Donnell 'sent his bill for the use of the barge to Taylor, and Taylor separately sent his bill to Bames-Ames Company. Each bill was paid by the party charged; Fols. 575, 576. This indicates that Taylor was a charterer and Bames-Ames Company a subeharterer as found by the court below. Such being the case, the demise charterer Taylor, under settled authority, remained liable ‘ for acts' of negligence either of himself or on the part of any person to whom the possession of the barge was intrusted. Gannon v. Consolidated Ice Co. (C. C. A.) 91 F. 539; White v. Upper Hudson Stone Co. (C. C. A.) 248 F. 893.
■ It is true that damage done to the barge through the negligent acts of a third party to whom the barge was not intrusted by the charterer or subeharterer would not render either Taylor or Barnes-Ames Company liable. But .the shifting tug at Hoboken was not such a third party. It must have been, within the contemplation of Bames-Ames. Company that the barge, when left in the slip, would havé to be moved to the elevator in order to load the cargo upon the steamer to which it was destined. No other way of moving the barge was provided than by the use of the shifting tug Meséck, and the reasonable conclusion seems to be that the Barnes-Ames Company allowed the Meseek to shift the barge and intrusted her to its care. In my opinion, these circumstances bring the ease directly within the authorities holding a demise charterer liable for the negligent acts of any one to whom it intrusts the possession of the chartered vessel. The sub-eharterer is in a similar situation. Both charterer and subeharterer are liable to the-owner of the barge in the' order fixed by the trial court for the negligent aets of the Me-seek to whom the primary liability attached. I accordingly am- of the opinion that the decrees below should be in all respects affirmed.